DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-20 is/are currently pending and considered below.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a strapping machine.
Group II, claim(s) 9-16, drawn to a strap-end connecting device.
Group III, claim(s) 17-20a strap cutting and welding method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the shared technical feature, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bailey (US 4,209,958). See 35 U.S.C. 102(a)(1) rejection of claim 1 below.
During a telephone conversation with Kevin Cukierski on 18 March 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, limitation “and including an electrically conductive material” in line(s) 9-10 renders the claim indefinite because the limitation as written is ambiguous as to what is including an electrically conductive material (a welding unit, an electrically heatable heating element, or the first insulation block?). For the purposes of examination, it is to be interpreted as the welding unit that includes an electrically conductive material (Examiner suggests amending the limitation to “wherein the welding unit includes an electrically conductive material” or alike).

	Regarding claim 5, introduction of “the blade comprises a cutting edge that forms an acute angle with the movement direction” renders the claim indefinite because according to Figs. 12-14 of Subject Application, the cutting edge of the blade is in the direction into the paper (assuming that the blade has a thickness to accommodate for the thickness of the strap material), while the movement direction is going left-right of the paper. Therefore two directions form a right angle, not an acute angle. Furthermore, there is no disclosure in Specification as to how the two form an acute angle (in fact, the term “acute” only appears in claim 5). It is unclear as to, one, if the Applicant provided sufficient written description, and, two, if the limitation is clear to one having ordinary skill in the art. For the purposes of examination, limitation “that forms an acute angle with the movement direction” will not be considered until Applicant provides an amendment and/or sufficient arguments.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (US 4,209,958).
Regarding claim 1, Bailey discloses a strapping machine (Figs. 1-19) comprising:
a frame (main frame 20, Fig. 2); and
a strap-end-connecting device (device including at least upper and lower heads 39 and 40, Figs. 4-11) supported by the frame and comprising:
a first fastening head (upper sealing head 39) movable relative to the frame in a movement direction (up-down direction as shown in Figs. 4-11) and comprising:
a first housing (at least 47 and 48);
(heater bar 50) at least partially within the first housing, the welding unit comprising a first insulation block (block in which 50 and 49 are attached to, see at least Fig. 6) and an electrically heatable heating element mounted to the first insulation block and including an electrically conductive material (“Electrical heating elements (not shown) are located within the heater bars 50 and are permanently connected to an electrical supply for this purpose.”, c5:35-38);
a separating device (severing blade 49) movable with the welding unit and comprising a blade (49) electrically insulated from the heating element (see that the blade 49 is made of separate material as shown at least in Fig. 6-10 and that the electrical heating elements are heating only the heater bars 50 as narrated in c5:35-38); and
a first actuator (58) operably connected to the welding unit to move the welding unit and the separating device relative to the first housing in the movement direction toward a second fastening head (lower sealing head 40, Figs. 4-11); and
the second fastening head (40) movable relative to the frame in the movement direction (up-down direction in Figs. 4-11) and comprising:
a second housing (at least 54 and 55);
a pressing unit (53); and
a second actuator operably connected to the pressing unit to move the pressing unit relative to the second housing in the movement direction toward the first fastening head (Figs. 4-11).

Regarding claim 2, Bailey discloses the strapping machine of claim 1, wherein the first actuator comprises a pneumatic cylinder (see 58 in form of a pneumatic cylinder in Fig. 19).

Regarding claim 3, Bailey discloses the strapping machine of claim 1, wherein the second actuator comprises a pneumatic cylinder (see 58 in form of a pneumatic cylinder in Fig. 19).

Regarding claim 4, Bailey discloses the strapping machine of claim 1, wherein the separating device further comprises a carrier (the block in which the blade 49 is mounted) to which the blade is mounted so an air gap exists between the blade and the heating element (the way the blade is mounted to the carrier and the shape of the heater bars 50 is made is such a way that there is air gap between the tips of the heater bar and the end of the blade 49).

Regarding claim 5, Bailey discloses the strapping machine of claim 1, wherein the blade comprises a cutting edge (the tip of the blade 49).

Regarding claim 6, Bailey discloses the strapping machine of claim 1, wherein the first fastening head further comprises a second insulation block (the horizontal block on which 62 and 50 are connected onto), wherein the separating device further comprises a carrier (the block in which the blade 49 is mounted) to which the blade is mounted, wherein the carrier is mounted to the second insulation block to electrically insulate the carrier and the blade from (intended use, which the components that are insulated are capable of performing – the components connected to the two heater bars 50 must be insulated for the system to work properly).

Regarding claim 7, Bailey discloses the strapping machine of claim 6, wherein the second insulation block is on a side of the first insulation block opposite the heating element (see at least Fig. 4).

Regarding claim 8, Bailey discloses the strapping machine of claim 1, wherein the blade is positioned relative to the heating element so when the heating element is heated the heating element heats the blade via radiation (see at least Fig. 4).

Examiner’s Note
Examiner notes that systems similar to the Subject Application (that is, machines with a blade separated from welders) are prevalent in fill, form, and seal machines, as sheets are wider form of straps. Applicant is suggested to take a look at references cited in PTO-892 and make amendments accordingly to overcome all references and to place the application in condition for allowance. Further search and examination is required upon entry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731